 Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

       Plaintiffs and Counterclaim Defendants,
                                                      No. 19 Civ. 10023 (KPF)
      - against -

MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

       Defendants and Counterclaim Plaintiffs


     DEFENDANTS AND COUNTERCLAIM PLAINTIFFS’ REPLY
    MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO
    EXCLUDE THE EXPERT TESTIMONY OF DAVID C. HINMAN


 PAUL, WEISS, RIFKIND,                       LATHAM & WATKINS LLP
    WHARTON & GARRISON LLP                   Christopher J. Clark
 Walter Rieman                               Matthew S. Salerno
 William A. Clareman                         Sean H. McMahon
 Jonathan Hurwitz                            885 Third Avenue
 Shane D. Avidan                             New York, NY 10022
 1285 Avenue of the Americas                 Telephone: 212-906-1200
 New York, NY 10019-6064                     Facsimile: 212-751-4864
 Telephone: 212-373-3000
                                             Attorneys for Defendants and
 Facsimile: 212-757-3990
                                             Counterclaim Plaintiffs
 PAUL, WEISS, RIFKIND,
   WHARTON & GARRISON LLP
 Roberto J. Gonzalez (pro hac vice)
 2001 K Street, NW
 Washington, DC 20006-1047
 Telephone: 202-223-7300
 Attorneys for Defendants and
 Counterclaim Plaintiffs
 (as to New York law issues only)
       Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 2 of 14




                                                    Table of Contents

                                                                                                                             Page

Table of Authorities ............................................................................................................ ii
PRELIMINARY STATEMENT ...................................................................................................1
ARGUMENT ...........................................................................................................................1
I.         Mr. Hinman’s Definition of “Invalidity Risk” Conflates
           Legal and Political Risks. ........................................................................................1
II.        Mr. Hinman’s Review of Market Commentary Is
           Flawed and Unreliable. ............................................................................................4
III.       Mr. Hinman’s Testimony Does Not Show that
           “Invalidity Risk” Had Any Impact on the 2020 Notes’
           Price, Recovery Rate, or Market Interest in the Exchange. .....................................8
IV.        Mr. Hinman’s Enrichment Opinions Are Irrelevant
           and Unreliable. .........................................................................................................9
CONCLUSION ......................................................................................................................10
     Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 3 of 14




                                              Table of Authorities

                                                                                                                Page(s)
CASES

United States v. Litvak,
   808 F.3d 160 (2d Cir. 2015) .......................................................................................... 7

In re Longtop Fin. Tech. Ltd. Sec. Litig.,
    32 F. Supp. 3d 453 (S.D.N.Y. 2014) ............................................................................. 7

LVL XIII Brands, Inc. v. Louis Vuitton Malletier S.A.,
   209 F. Supp. 3d 612 (S.D.N.Y. 2016) ....................................................................... 2, 5

In re Lyondell Chem. Co.,
    558 B.R. 661 (Bankr. S.D.N.Y. 2016) ........................................................................... 7

Media Sport & Arts s.r.l. v. Kinney Shoe Corp.,
  1999 WL 946354 (S.D.N.Y. Oct. 19, 1999) .................................................................. 6

Monterey v. City of New York,
  2019 WL 5884466 (S.D.N.Y. Nov. 12, 2019) ............................................................... 8

R.F.M.A.S., Inc. v. So,
   748 F. Supp. 2d 244 (S.D.N.Y. 2010) ....................................................................... 5, 9

Silvercreek Mgmt., Inc. v. Citigroup, Inc.,
    346 F. Supp. 3d 473 (S.D.N.Y. 2018) ........................................................................... 5

U.S. Info. Sys., Inc. v. IBEW Local Union No. 3, AFL-CIO,
   313 F. Supp. 2d 213 (S.D.N.Y. 2004) ................................................................... 6, 8, 9

In re Urethane Antitrust Litig.,
    152 F. Supp. 3d 357 (D. N.J. 2016) ............................................................................... 8

OTHER AUTHORITIES

Arturo C. Porzecanski, Venezuela: Sliding into a Generalized Default,
   AULA BLOG (Jan. 9, 2018) ........................................................................................... 4

Arturo C. Porzecanski, The PDVSA 2020 bond: time for a solution,
   FINANCIAL TIMES (Nov. 18, 2019) ................................................................................ 4




                                                            ii
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 4 of 14




                                   PRELIMINARY STATEMENT

               The testimony of proposed economic expert David C. Hinman is inadmissible on

several grounds, and none of the principal flaws identified in the Trustee and Collateral Agent’s

motion to preclude are contested in the PDVSA Parties’ opposition. The PDVSA Parties

acknowledge he defines his core term—“invalidity risk”—to include both political repudiation

risk and the separate risk of legal invalidity as a matter of contract law. They concede that Mr.

Hinman, in opining that sophisticated investors “knew or should have known” of this “invalidity

risk,” did not consider any of the substantial market commentary that cuts against his opinion,

and did not survey the “totality of the evidence” to determine what a reasonable, sophisticated

investor would conclude based on the total mix of information available at the time of the

Exchange. The PDVSA Parties admit that his testimony is “not being offered to prove[] that the

invalidity risk caused ” any impact on the pricing, recovery rates, or investor interest in the 2020

Notes. And the PDVSA Parties agree that Mr. Hinman’s opinion that PDVSA was “not

enriched” by the Exchange did not consider a scenario in which the 2020 Notes or Collateral

Pledge were held to be unenforceable in this action, after PDVSA had already received benefits

under the terms of the Exchange in the form of maturity relief and deferred payments.

               These failings in Mr. Hinman’s work render his opinions inadmissible. Even in a

bench trial, Daubert establishes standards against which all expert opinions must be tested, and

Mr. Hinman’s proposed testimony falls far short. The motion to preclude should be granted.

                                            ARGUMENT

I.     Mr. Hinman’s Definition of “Invalidity Risk” Conflates Legal and Political Risks.

               The Trustee and Collateral Agent sought to preclude Mr. Hinman’s opinion that

sophisticated investors “knew or should have known” of “invalidity risk” because his definition
         Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 5 of 14




of “invalidity risk” improperly conflates “the legal risk that a court of competent jurisdiction will

declare the 2020 Notes legally invalid and thus unenforceable,” with “the political risk that a

Venezuelan governmental entity would deem the pledge invalid by repudiating the debt for

political reasons.” Mem. 7. Only the former risk is even arguably relevant to any claim or

defense in this case; the risk of political repudiation, which need not be based on any legal

deficiency under principles of contract law, is plainly irrelevant to the merits of this case.

               The PDVSA Parties argue that Mr. Hinman’s opinions are relevant to affirmative

defenses raised by the Trustee and Collateral Agent, which require a showing that “the 2020

Noteholders reasonably relied on . . . statements of the Maduro-controlled PDVSA or its agents

affirming the validity of the 2020 Notes.” Opp. 9. Yet Mr. Hinman does not address any such

statements, and does not call reliance on them into question. At the time of the Exchange, the

PDVSA Parties represented, among other things, that they had done “all things necessary” to

make the 2020 Notes “valid obligations,” they “require[d] no additional action by . . . any

governmental authority,” and did “not contravene any Applicable Law,” including Venezuelan

law. See Answer ¶¶ 143–44; 56.1 ¶¶ 195–210. Mr. Hinman discusses none of these statements,

and his opinion that investors “knew or should have known” of “invalidity risk” does not show

that any investor “knew or should have known” these statements were false. Instead, the

“invalidity risk” Mr. Hinman describes draws no distinction between the risk that these

statements were false (due to some legal infirmity), and the risk that a successor government

would repudiate the debt irrespective of whether these statements were true at the time they were

made. As a result, his opinion is irrelevant and fails to satisfy Daubert’s “fit” requirement. See

LVL XIII Brands, Inc. v. Louis Vuitton Malletier S.A., 209 F. Supp. 3d 612, 642–43 (S.D.N.Y.

2016).



                                                  2
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 6 of 14




               The PDVSA Parties attempt to justify Mr. Hinman’s definition of “invalidity

risk”—a definition invented by counsel for purposes of this case, which does not come from

finance literature or industry usage, Opp. 10 n.4, 11—to include both legal and political risks

because the “political risk identified by Mr. Hinman” is “a necessary precondition for any legal

risk of invalidity.” Id. 2, 11. This explanation does not remotely cure the deficiency. Even if it

were true that the ascension of an opposition party was a precondition for any legal risk under

principles of contract law to materialize in this case (a proposition which does not make sense, as

it assumes that Maduro would never seek to avoid obligations under the 2020 Notes if there were

grounds to do so), political repudiation risk does not depend on an underlying legal risk

associated with the authorization to execute the Governing Documents. Consequently, even if a

hypothetical investor “knew” there was a risk of political repudiation by the National Assembly

if it came to power, it does not follow that such repudiation would be based on a claimed defect

in PDVSA’s authority to have performed the Exchange. Indeed, at the time of the Exchange,

although the National Assembly expressed disagreement with the Exchange as a matter of public

policy, it did not state that the Indenture or Pledge Agreement were illegal or void ab initio for

lack of National Assembly approval. Nothing in the Hinman Report explains how or why a

reasonable investor would conclude from the public information available at the time that

PDVSA’s statements about the lawfulness of the Exchange or its authority to enter into it was

subject to uncertainty; knowledge of “invalidity risk” as he defines that term would not suffice.

               The PDVSA Parties’ attempt to conjure support for Mr. Hinman’s definition of

“invalidity risk” in the discovery record fares no better. For example,




                                                 3
           Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 7 of 14




                                                   The irrelevant and unreliable nature of Mr. Hinman’s

definition of “invalidity risk” renders all of his opinions on that subject inadmissible.

II.       Mr. Hinman’s Review of Market Commentary Is Flawed and Unreliable.

                   Mr. Hinman’s opinion that “extensive” market commentary discussed “invalidity

risk” refers to a small fraction of the commentary to which investors might have had access, and

virtually none of the commentary identified the alleged legal invalidity at issue in this case. See

Mem. 8–9. He performed no systematic review of any particular universe of information

available to investors, ignored all information that did not support his thesis, and made no effort

to comprehensively assess how the totality of available information would have been interpreted

by reasonable, sophisticated investors at the time. Id. 9. His opinion is thus not supported by

any reliable methodology and should be excluded.




1
      The PDVSA Parties also misleadingly cite a statement made in 2018 by Professor Porzecanski, that “the
      validity of some debts could be challenged, especially by an eventual successor government, because not all
      received proper authorization (e.g., from the National Assembly).” Arturo C. Porzecanski, Venezuela: Sliding
      into a Generalized Default, AULA BLOG (Jan. 9, 2018), https://aulablog.net/2018/01/09/venezuela-sliding-into-
      a-generalized-default/; Opp. 11. Contrary to the PDVSA Parties’ suggestion, the statement does not refer to the
      2020 Notes, and offers no opinion whether a possible challenge would be valid. In an article published the
      following year (before he was engaged in this litigation) specifically addressing the 2020 Notes, Professor
      Porzecanski characterized this case as a “Hail Mary pass” by the PDVSA Parties, and explained that “PDVSA
      has never requested authorisation from the National Assembly to incur debt, so what transpired [in the
      Exchange] was business as usual.” Arturo C. Porzecanski, The PDVSA 2020 bond: time for a solution,
      FINANCIAL TIMES (Nov. 18, 2019), https://ftalphaville.ft.com/2019/11/14/1573766503000/The-PDVSA-2020-
      bond--time-for-a-solution/.

                                                          4
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 8 of 14




               The PDVSA Parties concede that Mr. Hinman ignored market commentary that

did not address invalidity risk, including commentary that, in their words, “downplayed that

risk,” and argue that he need not review “every single piece of public commentary under the sun

regarding the 2020 Notes.” Opp. 14. But, to render an expert opinion, an expert must “use a

reliable methodology” that can be “tested or challenged in an[] objective sense.” LVL XIII

Brands, Inc., 209 F. Supp. 3d at 644–48. Thus, when evaluating the import of public

information, an expert must use a reliable methodology for surveying the available, relevant

information and assessing how the record as a whole supports (or does not support) the

conclusion. See id. at 637, 644–48 (excluding opinion on secondary meaning and distinctiveness

based on social media posts, where expert did not “establish parameters to guide” selection of

posts or explain how content of posts or reactions to posts supported opinion); R.F.M.A.S., Inc. v.

So, 748 F. Supp. 2d 244, 283 (S.D.N.Y. 2010).

               Astonishingly, the PDVSA Parties even concede that a reasonable investor, “after

reviewing the totality of the evidence, may have decided there was little to no invalidity risk.”

Opp. 15. They nevertheless claim Mr. Hinman’s opinion is relevant because even such investors

would have been “aware of the [invalidity] risk.” This strange claim underscores one of the

fundamental flaws in his opinion: if a sophisticated investor, based on the totality of the

evidence, could consider “invalidity risk” non-existent or immaterial, certainly those investors

could have reasonably relied on PDVSA’s statements about the lawfulness of the Governing

Documents at the time of the Exchange Offer. See Silvercreek Mgmt., Inc. v. Citigroup, Inc.,

346 F. Supp. 3d 473, 480, 485 (S.D.N.Y. 2018) (rejecting argument that sophisticated investor’s

reliance on company’s financial statements was unreasonable in light of “[c]autionary signs,”

including “mixed” analyst and credit agency reports and “the announcement of an SEC inquiry,”



                                                 5
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 9 of 14




where investor “consulted a host of different sources” revealing multiple “positive assessments”

of debt securities). Nothing in the Hinman Reports indicates otherwise.

               This admission highlights the central, methodological flaw in Mr. Hinman’s

opinion. In lieu of any comprehensive analysis, he simply marshals cherry-picked sentences

from various public reports from a variety of sources over a multi-year period. See Hinman Rep.

¶ 22. Mr. Hinman provides no reason to believe that any actual investors would have reviewed

the same set of commentary he did. As explained in the opening brief, this sort of marshalling of

the record does not constitute a reliable methodology under Daubert. Mem. 9. Indeed, one of

the very cases that the PDVSA Parties cite in their opposition makes exactly this point, and

excludes expert testimony for a similar error. See Opp. 17; U.S. Info. Sys., Inc. v. IBEW Local

Union No. 3, AFL-CIO, 313 F. Supp. 2d 213, 234 (S.D.N.Y. 2004) (excluding opinion based on

subpoenas designed “to select projects with the very price differential that [the expert’s] analysis

was designed to test for”).

               The PDVSA Parties’ recourse to the factual record to argue that “sophisticated

investors would have (or should have) been aware of the invalidity risk” because Ashmore and

BlackRock “received much of the commentary and market analysis that Mr. Hinman reviewed”

does not save Mr. Hinman’s opinions. Opp. 12–14. The question of which pieces of information

specific investors received and what conclusions they drew is not a matter on which experts can

opine. See Media Sport & Arts s.r.l. v. Kinney Shoe Corp., 1999 WL 946354, at *3 (S.D.N.Y.

Oct. 19, 1999). Those are questions only fact witnesses can answer. Moreover, in relying on the

factual record, the PDVSA Parties routinely mischaracterize it and ignore evidence that

contradicts Mr. Hinman’s opinion. For example,




                                                 6
       Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 10 of 14




                                                                                  -
                                                                                  ·-
-              Conceivably, an economic expe1i for the PDVSA Pa1iies could have sought to

opine on the subject of how sophisticated investors typically evaluate and categorize risks, and

sought to explain under generally accepted standards how the significance of those risks would

be assessed, and applied those standards to the facts of this case. Cf United States v. Litvak, 808

F.3d 160, 182 (2d Cir. 2015) (expe1i may testify about "the process by which investment

managers value RMBS"). Mr. Hinman did not do that. He embarks on a project to

mischaracterize asso1ied documents that the PDVSA Pa1iies can seek to admit into evidence

without an expert, and fact witnesses can testify to whether they saw the infonnation and if so

what conclusions they reached and why. His testimony contributes no specialized knowledge,

and courts routinely exclude this type of testimony. See, e.g. , In re Longtop Fin. Tech. Ltd. Sec.

Litig. , 32 F. Supp. 3d 453 , 458 (S .D.N.Y. 2014) (excluding "factual nanative"); In re Lyondell

Chem. Co. , 558 B.R. 661 , 668- 69 (Bankr. S.D.N.Y. 2016) (same). His opinions concerning

market commenta1y should be excluded.




2




                                                 7
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 11 of 14




III.   Mr. Hinman’s Testimony Does Not Show that “Invalidity Risk” Had Any Impact on
       the 2020 Notes’ Price, Recovery Rate, or Market Interest in the Exchange.

               The Hinman Report opined that: (i) the price for the 2020 Notes after PDVSA’s

default, (ii) the recovery rating assigned by Fitch to the 2020 Notes, and (iii) the “muted”

investor response to the Exchange Offer were “consistent with” the presence of invalidity risk.

Hinman Rep. ¶ 19(a)(iii)–(v). None of these claims is empirically supported by any analysis, and

is therefore inadmissible. See Mem. 11–12.

               The PDVSA Parties concede that Mr. Hinman’s testimony does not establish that

invalidity risk actually caused any of the pricing effects described above. Opp. 17. Indeed, they

state—as though it is a defense—that Mr. Hinman “was not asked to opine, and his testimony is

not being offered to prove, that the invalidity risk caused ” any of these effects. Id. (emphasis in

original). This concession should end the analysis. If Mr. Hinman is not opining on whether

“invalidity risk” caused any price impact, or impact on Fitch’s recovery ratings, or diminished

interest in the Exchange Offer, he should be precluded from offering testimony on those issues.

               The PDVSA Parties meekly suggest that Mr. Hinman’s opinion is nevertheless

admissible based on other cases allowing “consistent with” opinions, but the cases they rely on

are inapposite. Opp. 17. In two cases, experts applied a generally accepted methodology for

proving antitrust claims with indirect evidence of anticompetitive conduct. U.S. Info. Sys., 313

F. Supp. 2d at 221, 229 (applying “widely accepted” methodology to “determine whether there

was anticompetitive conduct”); In re Urethane Antitrust Litig., 152 F. Supp. 3d 357, 361 (D. N.J.

2016) (applying “‘structure-conduct-performance’ paradigm that other courts have accepted”).

In the third case, an expert opined that a party’s injury was “unusual unless there ha[d] been

trauma with sudden force,” which “implicitly eliminate[d] other potential causes.” Monterey v.

City of New York, 2019 WL 5884466, at *3, 6 (S.D.N.Y. Nov. 12, 2019). Mr. Hinman neither


                                                 8
          Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 12 of 14




applied a generally accepted methodology nor ruled out other potential causes. His opinion rests

entirely on speculation, has no scientific foundation, and sheds no light on any fact in dispute.

                   The PDVSA Parties attempt to support Mr. Hinman’s opinion by asserting that

“even in the context of causation, ‘[i]t is not required . . . that an expert categorically exclude

each and every possible alternative cause.’” Opp. 18. This is beside the point, given that they

concede that Mr. Hinman “was not retained as a causation expert” and offers no opinion on that

issue. Id. 3. In any event, “[a]n expert must demonstrate that he has adequately accounted for

obvious alternative explanations in order for his testimony to be reliable.” U.S. Info. Sys., 313 F.

Supp. 2d at 238; see also Mem. 11. Mr. Hinman’s analysis fails this test.

                   Mr. Hinman considers only one alternative cause for only one of his observed

pricing effects: the effect of U.S. sanctions policy on the 2020 Notes’ pricing post-default. But

even there, the PDVSA Parties concede he performs no price impact analysis, event study, or

other generally accepted methodology to evaluate whether sanctions policy had an impact on the

price of the 2020 Notes. Hinman Rep. ¶ 62; Mem. 14–15. The opinion is precisely the type of

unreliable, speculative junk science that courts routinely exclude.3 See R.F.M.A.S., 748 F. Supp.

2d at 271–74 (excluding testimony as “not a principled method of inquiry” where experts failed

to consider “obvious possibility” that decline in sales was attributable to conscious decision).

IV.       Mr. Hinman’s Enrichment Opinions Are Irrelevant and Unreliable.

                   Nothing in the PDVSA Parties’ opposition supports the relevance or reliability of


3
      The PDVSA Parties mount a half-hearted defense of Mr. Hinman’s assessment of the impact of sanctions policy
      on the price of the 2020 Notes, by arguing that his use of a 7-day window to observe price movements is
      somehow consistent with the use of 1- or 2-day windows commonly used in event studies for securities that
      trade in efficient markets. Opp. 19. There is no evidence that the 2020 Notes traded in an efficient market, and
      in any case, if 1- or 2-day windows are commonplace, that does not support his use, without supporting
      analysis, of a 7-day window. The defense of Mr. Hinman’s analysis of the 2016 Fitch report is equally lacking;
      it concedes the report “does not specifically discuss the invalidity risk,” and merely refers to generic ratings
      criteria and speculates that “it follows that Fitch’s recovery rating for the 2020 Notes would have considered the
      invalidity risk.” Opp. 20–21. This conjectural testimony is inadmissible.

                                                           9
        Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 13 of 14




Mr. Hinman’s opinion that PDVSA was “not enriched” because the Exchange Offer, compared

to other debt exchanges in sovereign and SOE restructurings, offered terms that were “unusually

favorable” to investors. It is undisputed that he employs no methodology to isolate and quantify

the value of the benefits PDVSA received in the Exchange, and offers no opinion on whether the

PDVSA Parties would be enriched at the bondholders’ expense if the PDVSA Parties were

relieved of their obligations under the Governing Documents. Mem. 17–18.

                 The PDVSA Parties’ sole defense of Mr. Hinman’s enrichment opinion is that it

“bears upon” the unjust enrichment counterclaim. Opp. 24. For the reasons explained in the

opening brief, it does no such thing because it does not fit the legal theory at issue. The Trustee

and Collateral Agent allege that the PDVSA Parties will be unjustly enriched if the 2020 Notes

are voided. See Answer ¶¶ 221–26. A comparison of the terms of the Exchange—which the

PDVSA Parties seek to invalidate only after reaping the benefits of maturity extensions and

deferred payments—to other exchanges is irrelevant to the question of whether the PDVSA

Parties would be enriched if they receive benefits without fully performing their obligations in

exchange. If the 2020 Notes or Collateral Pledge is voided, the PDVSA Parties would retain the

benefits they bargained for, while depriving investors of the consideration they received.

Mr. Hinman’s opinion is not relevant to this unjust enrichment claim.4

                                                 CONCLUSION

                 Mr. Hinman’s testimony should be excluded in its entirety.


4
    As described in the opening brief, Mr. Hinman’s opinion that exchanging investors have suffered no losses is
    irrelevant because, as the PDVSA Parties concede, he “include[s] the market value of the 2020 Notes in some of
    his calculations.” Mem. 19–20; Opp. 24. If the PDVSA Parties honor their contractual obligations, investors
    will be made whole and have no losses. If the contracts are held to be unenforceable, however, the 2020 Notes
    will lose all value. The PDVSA Parties answer that the 2020 Notes may retain some value if only the Pledge
    Agreement, and not the 2020 Notes, is invalidated, id. 25, but the Hinman Report does not address or consider
    this scenario. Moreover, his calculation of the cash flows that investors in the 2017 Notes received prior to the
    Exchange Offer is irrelevant to the unjust enrichment claim because investors would have received these
    amounts regardless of whether they participated in the Exchange Offer. See Hinman Rep. ¶¶ 86–90.

                                                        10
   Case 1:19-cv-10023-KPF Document 192 Filed 07/20/20 Page 14 of 14




Dated: New York, New York
       July 15, 2020

Respectfully submitted,

PAUL, WEISS, RIFKIND,                             LATHAM & WATKINS LLP
  WHARTON & GARRISON LLP
Walter Rieman                                     By: s/ Matthew S. Salerno_______
William A. Clareman                                    Christopher J. Clark
Jonathan Hurwitz                                       Matthew S. Salerno
Shane D. Avidan                                        Sean H. McMahon
1285 Avenue of the Americas                       885 Third Avenue
New York, New York 10019-6064                     New York, New York 10022
Telephone: 212-373-3000                           Telephone: 212-906-1200
Facsimile: 212-757-3990                           Facsimile: 212-751-4864
wrieman@paulweiss.com                             chris.clark@lw.com
wclareman@paulweiss.com                           matthew.salerno@lw.com
jhurwitz@paulweiss.com                            sean.mcmahon@lw.com
savidan@paulweiss.com
                                                  Attorneys for Defendants and
PAUL, WEISS, RIFKIND,                             Counterclaim Plaintiffs MUFG Union
  WHARTON & GARRISON LLP                          Bank, N.A. and GLAS Americas LLC,
Roberto J. Gonzalez (pro hac vice)                in their respective capacities as
2001 K Street, NW                                 Trustee and Collateral Agent, under
Washington, DC 20006-1047                         the Indenture dated October 27, 2016,
Telephone: 202-223-7300                           and the Pledge and Security
rgonzalez@paulweiss.com                           Agreement dated October 28, 2016,
                                                  governing PDVSA’s Senior Secured
Attorneys for Defendants and Counterclaim         Notes due 2020
Plaintiffs MUFG Union Bank, N.A. and GLAS
Americas LLC, in their respective capacities as
Trustee and Collateral Agent, under the
Indenture dated October 27, 2016, and the
Pledge and Security Agreement dated October
28, 2016, governing PDVSA’s Senior Secured
Notes due 2020 (as to New York law issues only)




                                          11
